Matter of Young (2018 NY Slip Op 07232)





Matter of Young


2018 NY Slip Op 07232


Decided on October 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 25, 2018

[*1]In the Matter of SARAH NEESA YOUNG, an Attorney. (Attorney Registration No. 5247135)

Calendar Date: October 22, 2018

Before: McCarthy, J.P., Devine, Clark, Aarons and Pritzker, JJ.


Sarah Neesa Young, Laconia, New Hampshire, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Sarah Neesa Young was admitted to practice by this Court in 2014 and lists a business address in Laconia, New Hampshire with the Office of Court Administration. Young seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney, and Young has submitted an affidavit in response.
As is noted by AGC, Young is presently delinquent in her New York attorney registration requirements, having failed to register for the biennial period beginning in 2018 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Young is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Young must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
McCarthy, J.P., Devine, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that Sarah Neesa Young's application for permission to resign is denied.